UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOISES RONE,

                               Petitioner,                       OPINION AND ORDER
                                                                      15 Civ. 1417 (ER)
                 – against –                                          15 Civ. 5770 (ER)
                                                                      12 Crim. 480 (ER)
UNITED STATES OF AMERICA,

                               Defendant.


RAMOS, D.J.:
        Moises Rone brings these petitions to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255. Rone asserts that he was denied his Sixth Amendment right to counsel

because his lawyer provided ineffective assistance during plea negotiations with the United

States Government (the “Government”), which culminated in the sentence that Rone now

challenges. For the reasons stated below, the petitions are DENIED.

I.      Factual Background

     A. Rone’s Charges
        Rone participated in a criminal conspiracy that involved the cloning of cellular

telephones (“phones”). Rone and his co-conspirators illegally obtained phone “identifiers”—

unique numbers that wireless carriers use to identify specific mobile phones—and then

reprogrammed these identifiers into numerous other phones in their possession. The co-

conspirators then sold the ability to route international calls through these cloned phones. The

leader of the conspiracy defrauded one foreign company of nearly two million dollars through

this scheme, and Rone also monetarily profited from the scheme, though to a much lesser degree.

15 Civ. 5770, Doc. 8 at 2-4. As Rone explained during his plea, the code numbers that he

obtained belonged to legitimate customers, “were a means of identification of another person,
because they were unique to the customer and his or her phone,” and were used “without

authorization.” 15 Civ. 5770, Doc. 8, Ex. 2 (“Plea Transcript”) at 20.

        An Indictment charged Rone and three co-defendants with conspiracy to commit wire

fraud in violation of 18 U.S.C. §§ 1343, 1349 and with aggravated identify theft in violation18

U.S.C. § 1028A (the “Indictment”). 12 Crim. 480, Doc. 68. The Indictment also sought

forfeiture. Id.

    B. The Plea Agreement

        On March 19, 2013, Rone pleaded guilty to both counts of the Indictment, pursuant to a

plea agreement with the Government dated February 24, 2013 (the “Plea Agreement”). 15 Civ.

5770, Doc. 8, Ex. 1. Plea Transcript at 15–22. The Plea Agreement noted that Rone faced a

maximum term of imprisonment of 22 years, with a mandatory minimum term of two years.

Plea Agreement at 2. The parties agreed in the Plea Agreement that, as to Count One, Rone’s

offense level included certain enhancements, including a four-level enhancement because the

loss amount was between $10,000 and $30,000. Id. at 2–3. The parties further agreed that, as a

result of his offense conduct and criminal history, Rone’s stipulated Sentencing Guidelines range

was 39 to 45 months’ imprisonment (“the Stipulated Guidelines Range”)—specifically, 15 to 21

months on Count One, followed by a mandatory and consecutive 24-month term on Count Two.

Id. at 3–4. Under the Plea Agreement, the Government agreed to waive its right to appeal any

sentence within or above the Stipulated Guidelines Range; and Rone agreed to waive his right to

a direct appeal and “a collateral challenge,” including motions pursuant to 28 U.S.C. §§ 2241 or

2255, for any sentence within or below the Stipulated Guidelines Range. Id. at 5. The Plea

Agreement also provided that “[t]he defendant hereby acknowledges that he has accepted this

Agreement and decided to plead guilty because he is in fact guilty.” Id.



                                                2
       The parties also agreed in the Plea Agreement to restitution in the amount of $11,115.12,

and Rone consented to the entry of the Consent Order of Forfeiture annexed to the Plea

Agreement as Exhibit A. The Government agreed not to appeal any restitution or forfeiture

amount that was greater than or equal to $11,115.12, and Rone agreed not to appeal any

restitution or forfeiture amount that was less than or equal to $11,115.12. Id. at 5.

       The Plea Agreement also contained the following paragraph addressing the immigration

consequences of Rone’s plea:

       The defendant recognizes that because he is not a citizen of the United States, his
       guilty plea and conviction make it very likely that his deportation from the United
       States is presumptively mandatory and that, at a minimum, he is at risk of being
       deported or suffering other adverse immigration consequences. The defendant
       acknowledges that he has discussed the possible immigration consequences
       (including deportation) of his guilty plea and conviction with defense counsel. The
       defendant affirms that he wants to plead guilty regardless of any immigration
       consequences that may result from the guilty plea and conviction, even if those
       consequences include deportation from the United States. It is agreed that the
       defendant will have no right to withdraw his guilty plea based on any actual or
       perceived adverse immigration consequences (including deportation) resulting
       from the guilty plea and conviction. It is further agreed that the defendant will not
       challenge his conviction or sentence on direct appeal, or through litigation under
       Title 28, United States Code, Section 2255 and/or Section 2241, on the basis of any
       actual or perceived adverse immigration consequences (including deportation)
       resulting from his guilty plea and conviction.

Id. at 6. In this paragraph, Rone expressly acknowledged that his deportation was

“presumptively mandatory,” and he agreed to waive the right to challenge his conviction or

sentence due to “immigration consequences (including deportation).” Id.

   C. The Plea Proceeding

       During the plea proceeding, the Court conducted a thorough allocution that complied in

all respects with Rule 11 of the Federal Rules of Criminal Procedure. Among other things, the

Court confirmed that: (1) Rone was competent to enter a plea of guilty, Plea Transcript at 3–4;

(2) Rone had had “a full opportunity” to discuss the case with his attorney, including the

                                                 3
consequences of pleading guilty, id. at 4; (3) Rone was aware of the constitutional rights he was

waiving by entering such a plea, id. at 5–7; (4) Rone was aware of the charges against him and

the maximum penalties associated with those charges, id. at 7-11; (5) Rone understood the

consequences of a guilty plea, id. at 11-13; and (6) a factual basis existed for the plea, id. at 17-

21.

       Importantly, the Court engaged in a lengthy colloquy with Rone and defense counsel

about the immigration consequences of Rone’s plea:

       COURT: Sir, are you an American citizen?

       RONE: No, your Honor.

       COURT: Mr. Calhoun, have you advised Mr. Rone about the possible immigration
       consequences of entering a plea of guilty to the charges in the indictment?

       MR. CALHOUN: I have, your Honor.

       COURT: Mr. Rone, has your lawyer advised you as to the possible immigration
       consequences of your plea?

       RONE: Yes, your Honor.

       COURT: Do you understand that there could be adverse immigration consequences
       including possible deportation as a result of your plea?

       RONE: Yes, your Honor.

       COURT: Do you understand that if there are immigration consequences, you will
       not be allowed to withdraw your plea or appeal or otherwise challenge your
       conviction on the basis of those consequences?

       RONE: Yes, your Honor.

       COURT: Do you understand that in all likelihood you will be deported from the
       United States after you serve your sentence?

       RONE: Yes, your Honor.




                                                  4
       COURT: Do you understand that if for some reason you are not deported or if after
       serving your sentence you are held in the U.S. pending deportation, you will be
       subject to supervised release?

       RONE: Yes, your Honor.

       COURT: Do you understand that even if you are deported, returning to the United
       States during your period of supervised release without permission from the U.S.
       Department of Homeland Security would be not only a separate crime, but a
       violation of your conditions of supervised release, and you could be sent back to
       prison without a trial?

       RONE: Yes, your Honor.

       COURT: And do you understand that the same would be true of any crime
       committed while in custody pending deportation?

       RONE: Yes, your Honor.

Id. at 12–13.

       The Court then confirmed that Rone had read the Plea Agreement, that it was translated

for him, that he had discussed it with his attorney before signing it, that it contained all of his

understandings with the Government, and that he had signed it. Id. at 15–17. The Court further

confirmed that Rone had discussed the Sentencing Guidelines and the sentencing statute with his

attorney. Id. at 13–15. In addition, the Court confirmed that Rone understood that, as per the

Plea Agreement, his appellate rights were limited if his sentence was “within or below a

particular range.” Id. at 17. The Court also confirmed that Rone’s plea was knowing and

voluntary and that it was made without any threat or coercion. Id. at 17–18

       Finally, the Court asked, as to each Count, “Are you pleading guilty voluntarily and of

your own free will?” Id. at 22. As to both Counts, Rone replied, “Yes, your Honor.” Id. The

Court also asked Rone if he admitted the forfeiture allegation, and he replied, “Yes, your

Honor.” Id. at 21. The Court then accepted Rone’s plea. Id. at 23.




                                                   5
      D. Sentencing

         Rone was sentenced on October 24, 2013. 12 Crim. 480, Doc. 89 (“Sentencing

Transcript”). At sentencing, this Court calculated a total offense level of fourteen and a criminal

history category of one, resulting in a Sentencing Guidelines range of fifteen to twenty-one

months of imprisonment on Count One, to be followed by a mandatory and consecutive two-year

term on Count Two. Id. at 4-5. Thus, the combined Sentencing Guidelines range was thirty-nine

to forty-five months of imprisonment. Id. at 5. Prior to imposing sentence, the Court considered

the submission of defense counsel, heard from Rone’s attorney and the Government, and from

Rone himself. Id. at 5–23. During both defense counsel’s and the Government’s statements, the

Court raised the issue of the loss amount of approximately $11,000. Id. at 15, 20–21. The

Government explained that a single email sent as part of the scheme provided the basis for the

loss amount and that it did not know whether Rone had caused additional losses. Id. at 15. The

Court sentenced Rone to a below-guidelines range of twenty-eight months, followed by two

years of supervised release. Id. at 24.

II.      Procedural History
         On February 23, 2015, Rone filed pro se a three-page document titled “Notice to File a

Petition Under 28 U.S.C. § 2255 for Writ of Habeas Corpus.” 15 Civ. 1417, Doc. 1. He

requested an extension of time to file a § 2255 Motion and Memorandum of Law and alleged

that he was entitled to habeas relief because he had received ineffective assistance of counsel in

the underlying criminal proceeding. Id. On March 11, 2015, the Court dismissed the petition

without prejudice because it did not contain any substantive grounds for relief under 28 U.S.C. §

2255. Rone v. United States, No. 15 Civ. 1417 (ER), 2015 WL 12999721, at *1 (S.D.N.Y. Mar.

11, 2015). Rone appealed that decision, and on November 18, 2015, the Second Circuit

remanded the case to be decided on the merits. 15 Civ. 1417, Doc. 7.

                                                 6
         On July 20, 2015, while his appeal was pending, Rone filed pro se a document titled

“Writ of Audita Querela.” 15 Civ. 5770, Doc. 1. This document, which included exhibits and

totaled over ninety pages, argued that Rone’s underlying criminal conviction should be vacated

because he received ineffective assistance of counsel. The Court ordered the Government to

answer the petition and appointed a habeas counsel. Id., Doc. 3. Extensive briefing followed:

the Government opposed the petition, id., Doc. 8; Rone, with the aid of habeas counsel, asked the

Court to consider Rone’s writ of audita querela as a writ of error coram nobis, id., Doc. 9; the

Government opposed once more, id., Doc. 13; and Rone filed a sur-reply, id., Doc. 16.

           These three documents—the notice to file a petition under 28 U.S.C. § 2255 for a writ

of habeas corpus, the petition for a writ of audita querela, and the petition for a writ of error

coram nobis—all seek to vacate Rone’s sentence because he received ineffective assistance of

counsel.

III.     Standard

         Section 2255 enables a prisoner sentenced by a federal court to petition the sentencing

court to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). 1 Such a motion must

allege that (1) the sentence violated the Constitution or the laws of the United States; (2) the

court did not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum

sentence authorized by law; or (4) the sentence “is otherwise subject to collateral attack.” Id.


1
  Rone asks the Court to regard his writ of audita querela as a writ of error coram nobis. 15 Civ. 5770, Doc. 9 at 1
n.1. The writ of coram nobis “is an ‘extraordinary remedy,’ authorized under the All Writs Act, 28 U.S.C.
§ 1651(a), generally sought to review a criminal conviction where a motion under 28 U.S.C. § 2255 is unavailable
because petitioner is no longer serving a sentence.” Porcelli v. United States, 404 F.3d 157, 158 (2d Cir. 2005)
(internal citation omitted). A writ of coram nobis is not a proper vehicle in this case. The Second Circuit has held
that “the habeas corpus statute confers jurisdiction to district courts to entertain habeas petitions for relief solely
from persons who satisfy the status or condition of being ‘in custody’ at the time the petition is filed, and a petitioner
under supervised release may be considered ‘in custody.’” Scanio v. United States, 37 F.3d 858, 860 (2d Cir. 1994).
Rone filed his original petition on July 20, 2015. Rone’s supervised release did not expire until approximately
February 20, 2016. 15 Civ. 5770, Doc. 8 at 20 n.9. As a result, the Court considers his petition under 28 U.S.C. §
2255.

                                                            7
“[A] collateral attack on a final judgment in a federal criminal case is generally available under §

2255 only for a constitutional error, a lack of jurisdiction in the sentencing court, or an error of

law or fact that constitutes ‘a fundamental defect which inherently results in a complete

miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v.

United States, 368 U.S. 424, 428 (1962)).

        An evidentiary hearing shall be granted with respect to a Section 2255 petition “[u]nless

the motion and the files and records of the case conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255(b). To avoid summary dismissal without the benefit of a hearing, a

petitioner is required to establish only that his claim is plausible. See Puglisi v. United States,

586 F.3d 209, 213 (2d Cir. 2009) (quoting Armienti v. United States, 234 F.3d 820, 823 (2d Cir.

2000)). However, if the record contradicts the petitioner’s factual assertions, the court is not

required to assume that the claims are credible. Id. at 214. After it has reviewed both the

petitioner’s submissions and the underlying record,

        [t]he court then determines whether, viewing the evidentiary proffers, where
        credible, and record in the light most favorable to the petitioner, the petitioner, who
        has the burden, may be able to establish at a hearing a prima facie case for relief.
        If material facts are in dispute, a hearing should usually be held, and relevant
        findings of facts made.

Id. at 213.

        “A defendant in criminal proceedings has a right under the Sixth Amendment to effective

assistance from his attorney at all critical stages in the proceedings, which include entry of a plea

of guilty, and sentencing.” Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013) (internal

citations omitted). To succeed on a claim of ineffective assistance of counsel, a claimant must

satisfy the two-part test established by the Supreme Court in Strickland v. Washington, 466 U.S.

668 (1984):



                                                  8
       Under Strickland, in order to prevail on an ineffective-assistance-of-counsel claim,
       a defendant must meet a two-pronged test: (1) he ‘must show that counsel’s
       performance was deficient,’ so deficient that, ‘in light of all the circumstances, the
       identified acts or omissions were outside the wide range of professionally
       competent assistance,’ and (2) he must show ‘that the deficient performance
       prejudiced the defense,’ in the sense that ‘there is a reasonable probability that, but
       for counsel’s unprofessional errors, the result of the proceeding would have been
       different.’”

Bennett v. United States, 663 F.3d 71, 84 (2d Cir. 2011) (quoting Strickland, 466 U.S. at 687,

690, 694); see also Hill v. Lockhart, 474 U.S. 52, 58 (1985) (applying Strickland to guilty pleas).

       Under the first prong of Strickland, the Court must “judge the reasonableness of

counsel’s challenged conduct on the facts of the particular case, viewed as of the time of

counsel’s conduct.” Strickland, 466 U.S. at 690. The Court “must make ‘every effort to

eliminate the distorting effects of hindsight,’ and ‘indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.’” Bell v. Miller, 500 F.3d 149, 156 (2d Cir. 2007) (quoting

Strickland, 466 U.S. at 689). The convicted defendant is required to “identify the acts or

omissions of counsel that are alleged not to have been the result of reasonable professional

judgment,” and the court “must then determine whether, in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent assistance.”

Strickland, 466 U.S. at 690.

       Under the second prong of Strickland, the petitioner must establish prejudice. “To

establish prejudice, a petitioner ‘must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.’”

Kovacs v. United States, 744 F.3d 44, 51 (2d Cir. 2014) (quoting Strickland, 466 U.S. at 694).

                                                  9
To satisfy reasonable probability, “the defendant must show more than that the unprofessional

performance merely had some conceivable effect . . . [;] however, a defendant need not show that

counsel’s deficient conduct more likely than not altered the outcome in the case.” Henry v.

Poole, 409 F.3d 48, 63 (2d Cir. 2005) (internal quotation marks and citations omitted).

       “In the plea bargain context, the petitioner must convince the court that a decision to

reject the plea bargain would have been rational under the circumstances, or that there is a

reasonable probability that he could have negotiated a [more favorable] plea . . . or that he would

have litigated an available defense.” Whyte v. United States, No. 08 Crim. 1330 (VEC), 2015

WL 4660904, at *5 (S.D.N.Y. Aug. 6, 2015) (internal quotation marks and citations omitted);

see also Missouri v. Frye, 566 U.S. 134, 147 (2012) (“To establish prejudice in this instance, it is

necessary to show a reasonable probability that the end result of the criminal process would have

been more favorable by reason of a plea to a lesser charge or a sentence of less prison time.”);

Dorfmann v. United States, 597 F. App’x 6, 8 (2d Cir. 2015) (requiring proof that petitioner

“would have insisted on trial or been able to secure a better plea bargain”). Courts must also

“keep in mind that ‘a defendant has no right to be offered a plea, nor a federal right that the judge

accept it.’” Kovacs, 744 F.3d at 51 (quoting Frye, 566 U.S. at 148–49).

       Importantly for this case, counsel must inform a non-citizen client of possible

immigration consequences of a guilty plea. Padilla v. Kentucky, 559 U.S. 356, 368–69 (2010).

When it is “truly clear” that deportation will result from a guilty plea, “the duty to give correct

advice is equally clear.” Id. “[I]ncorrect advice about the immigration consequences of a plea is

prejudicial if it is shown that, but for counsel’s unprofessional errors, there was a reasonable

probability that the petitioner could have negotiated a plea that did not impact immigration status

or that he would have litigated an available defense.” Kovacs, 744 F.3d at 52.



                                                 10
IV.    Discussion

       Rone argues that the he is entitled to an evidentiary hearing because his trial counsel was

ineffective in three ways: (1) his trial lawyer did not determine the proper amount of restitution,

15 Civ. 5770, Doc. 9 at 13–23; (2) his trial lawyer did not properly advise him about the

immigration consequences of his plea, Id. at 24–35; and (3) his trial counsel did not properly

investigate his case. The Court will consider each of these arguments in turn.

A.     Restitution Order

       Rone claims that his trial attorney miscalculated the amount of restitution by relying on

the Sentencing Guidelines’ estimation of loss and not the more exacting calculation provided by

the Mandatory Victims Restitution Act, 18 U.S.C. § 3663A (the “MVRA”). Under the relevant

portion of the sentencing guidelines, the court “need only make a reasonable estimate of the loss”

based on the fair market value of the property, the cost of developing the property, the cost of

repairing the property, and other factors. U.S. Sentencing Comm’n, U.S. Sentencing Guidelines

Manual § 2B1.1, cmt. 3(c) (2018), https://www.ussc.gov/sites/default/files/pdf/guidelines-

manual/2018/GLMFull.pdf. Under the MVRA, in fraud cases like Rone’s, the order of

restitution must require the defendants to return the property to the rightful owner. 18 U.S.C. §

3663A(b)(1)(A). If returning the property is not possible, practicable, or adequate, the order

must require the defendant to pay an amount equal to the greater of “the value of the property on

the date of the damage, loss, or destruction” or “the value of the property on the date of

sentencing, less . . . the value (as of the date the property is returned) of any part of the property

that is returned.” 18 U.S.C. § 3663A(b)(1)(B).

       In this case, Rone agreed to forfeit $11,115.12, the damages caused by the fraud, and the

Court entered a restitution order in that amount. Plea Agreement at 2 (explaining the basis for



                                                  11
the forfeiture); Sentencing Transcript at 24. Rone argues that his trial attorney should have asked

for a lower amount under the MVRA because Rone returned the unique identifiers and because

the phone service provider billed standard charges on all calls, regardless of whether they were

fraudulent. 2 (Rone has not explained the monetary value of these losses.)

         Even if such an argument under the MVRA existed and would have been beneficial to

Rone, Rone’s lawyer would not be constitutionally ineffective simply by failing to raise it. As

the Supreme Court has recognized, “the Constitution guarantees criminal defendants only a fair

trial and a competent attorney. It does not insure that defense counsel will recognize and raise

every conceivable constitutional claim.” Engle v. Isaac, 456 U.S. 107, 134 (1982).

         More importantly, if Rone’s counsel had asked the Court to issue a restitution order

pursuant to the MVRA, the Court may have ordered even more restitution than it had initially

ordered. Indeed, as the Government notes, the restitution order did not account for other related

losses considered by the MVRA, such as the costs of investigating the fraud, additional customer

service to retain customers, lost customers, and additional security. See, e.g., United States v.

Maynard, 743 F.3d 374, 381 (2d Cir. 2014) (finding that victim’s internal investigation costs

were recoverable under the MVRA when victim is “faced with evidence, indicia, or a grounded

suspicion of internal misconduct”). 3

         For these reasons, Rone has not shown that his trial counsel was deficient in not

challenging his restitution order or that this prejudiced him in any way.




2
  Rone also writes that the Court did not address “a number of other relevant set-offs,” but he fails to provide any
further details on this point. 15 Civ. 5770, Doc. 9 at 19.
3
 Rone does not respond to this argument other than by dismissing it wholesale. He writes, “[t]his assertion lacks
any detail to which Mr. Rone can now meaningfully respond as there has been no accounting of those costs that
would be fairly attributable to him.” 15 Civ. 5770, Doc. 16 at 21 n.7.

                                                          12
B.      Immigration Consequences

        Rone next argues that his trial counsel was ineffective for failing to inform him about the

immigration consequences of pleading guilty. 15 Civ. 5770, Doc. 9 at 24–35. The record flatly

refutes this. On approximately March 19, 2013, Rone signed a Plea Agreement. The Plea

Agreement extensively discussed the immigration consequences of Rone’s plea. Plea Agreement

at 6. Specifically, the Plea provided that “his guilty plea and conviction make it very likely that

his deportation from the United States is presumptively mandatory.” Id. It further provided that,

“defendant acknowledges that he has discussed the possible immigration consequences

(including deportation) of his guilty plea and conviction with defense counsel.” Id.

        During his plea allocution, Rone confirmed this understanding: Rone and his trial

counsel both stated that he had been advised as to the immigration consequences of entering a

guilty plea. Pleading Transcript at 12–13. To ensure that Rone fully understood his counsel’s

advice, the Court asked Rone, “Do you understand that in all likelihood you will be deported

from the United States after you serve your sentence?” Id. at 12. Rone answered, “Yes, your

honor.” Id.

        The trial counsel’s sworn affidavit corroborates Rone’s statements in court. The trial

counsel affirmed that he discussed deportation several times with Rone and informed him that

“deportation is a part of this” and “you have to expect to be deported” as a result of the guilty

plea. 12 Crim. 480, Doc. 139, Ex. C ¶ 8. He further affirmed that he and Rone reviewed the

Plea Agreement “word-for-word.” Id. ¶ 22.

        For these reasons, Rone has not shown that his trial counsel was ineffective for failing to

inform him about the immigration consequences of pleading guilty. 4


4
 In his pro se brief, Rone claims that his lawyer affirmatively misrepresented the immigration consequences of
pleading guilty. 15 Civ. 5770, Doc. 1 at 23–25. As explained above, the record establishes otherwise.

                                                        13
C.      Investigation

        Finally, Rone argues that his counsel was constitutionally ineffective because he did not

properly investigate his case. 15 Civ. 5770, Doc. 1 at 25–26. 5 A petitioner may satisfy

Strickland’s first prong by arguing that the trial-counsel failed to investigate his case. However,

“a petitioner must do more than make vague, conclusory, or speculative claims as to what

evidence could have been produced by further investigation.” Taylor v. Poole, No. 07 Civ. 6318

(RJH) (GWG), 2009 WL 2634724, at *14 (S.D.N.Y. Aug. 27, 2009), report and

recommendation adopted, No. 07 Civ. 6318 (RJH) (GWG), 2011 WL 3809887 (S.D.N.Y. Aug.

26, 2011). As the Government correctly notes, Rone has not identified a single piece of

exculpatory evidence and has, instead, made broad statements of inadequacy. Doc. 8 at 13.

Accordingly, Rone has failed to show that his trial counsel was ineffective for failing to

investigate his case or that this prejudiced him in any way.

D.      Plea Agreement

        Rone’s Plea Agreement provides another and independent reason for denying his petition

without an evidentiary hearing. In his Plea Agreement, Rone expressly agreed

        [N]ot [to] file a direct appeal; nor bring a collateral challenge, including but not
        limited to an application under Title 28, United States Code, Section 2255 and/or
        Section 2241; nor seek a sentence modification pursuant to Title 18, United States
        Code, Section 3582(c), of any sentence within or below the Stipulated Guidelines
        Range of 39 to 45 months’ imprisonment.

Plea Agreement at 5. Rone’s sentence was 28 months of imprisonment. It is true that “a plea

agreement containing a waiver of the right to appeal is not enforceable where the defendant

claims that the plea agreement was entered into without effective assistance of counsel.” United



5
  In his counseled reply, Rone argues that the trial counsel was ineffective because he failed to investigate the
difference between the Sentencing Guidelines and the MVRA. 15 Civ. 5770, Doc. 9 at 30–33. The Court addresses
that issue above.

                                                       14
